EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Ryan (Reg. No.79,586) on 08/09/2021.

The application has been amended as follows: 

Claim 14 is amended.
In claim 14 line 1, “The device of claim,” has been amended as --The device of claim 1,--.

Response to Amendment
Claims 1-8, 10-14 and 17-21 are currently pending in the present application. 1, 3-8, 11-13, 17-18 and 20 are currently amended; claims 2, 10, 14, 19 and 21 are previously presented; and claims 9 and 15-16 are canceled. The amendment dated July 26, 2021 has been entered into the record;
Claims 4, 18 and 20 were previously objected to for informalities and claims 1-8, 10-14 and 17-20 were rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the claims.

Allowable Subject Matter
Claims 1-8, 10-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Yamada (US 2017/0235165), of record, discloses a switchable one-way mirror device (1 in Figs. 1-5) dividing a first space and a second space (see the space below 10 and the space above 11, respectively, in Fig. 4A), said switchable one-way mirror device comprising: a switchable electro-optic layer (30; [0042]-[0043]) facing the second space (Figs. 2A, 3A and 4A) configured to be electronically switchable between a transmissive state and one or more opaque states to vary transmission of light ([0043]-[0046]); and a partial reflector (33 in 30 in Figs. 2A, 3A and 4A; [0079], [0095] and [0104]) incorporated within or adjacent the switchable electro-optic layer (33 disposed in 30, or dissolved between the electrodes 20 and 21; [0079], [0104], [0106]) and facing the first space (Fig. 2A) and configured to partially reflect light ([0095]); wherein the switchable one-way mirror device partially transmits a first light going from the first space to the second space (Fig. 4A; 60 is partially transmitted; [0095]), and a second light (Fig. 3B and [0093]), and the switchable one-way mirror device partially transmits the second light going from the second space to the first space in a scattering state (the second light incident on the optical device 1 in the scattering state would see the same structure as the first light; see Fig. 4A where 1 comprises the transparent substrates 10 and 11, the electrodes 20 and 21 and the optical adjustment layer 30), and wherein the ratio between the amount of a partially transmitted second light and the amount of the partially reflected first light can be electrically altered (Fig. 5 and [0102]-[0106]) such that, when the switchable electro-optic layer is in the one or more opaque states (see LIGHT 
However, Yamada fails to teach or disclose, in light of the specifications , “the partial reflector adjacent the switchable electro-optic layer, and when the switchable electro-optic layer is in the one or more partially absorbing states, the amount of the first light reflected by the switchable one-way mirror device is about the same or more than the amount of the 
The examiner further considers Borenstein (US 2009/0109393), Soto (US 2016/0070132), Taheri (US 2014/0320776) and Barr (US 20190036480). For example, Borenstein teaches an assembly (10 in Figures 2-3) comprising a liquid crystal medium capable of at least partially absorbing light at wavelengths of from about 490 nanometers to about 550 nanometers. However, Borenstein, Soto, Taheri, Barr and the prior art of record, taken along or in combination, fails to teach or disclose the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-8, 10-14 and 17 are allowed by virtue of their dependence on claim 1.
Regarding claim 18, Yamada discloses a method of making it difficult for a viewer in a first space to see a second space (Figs. 1-5; see the space below 10 and the space above 11, respectively, in Fig. 4A), where the first space is lit by a first light (“First Space” provided with 60), said method comprising: switching a one-way mirror device (1) separating the first and the second space (Fig. 4A) to an ON state (“LIGHT SCATTERING STATE” in Fig. 5), wherein, said one-way mirror device comprises: an electronically switchable liquid crystal layer (30; [0042]-[0043], [0146]-[0147]) facing the second space (Fig. 4A) configured to be switchable between a 
However, Yamada fails to teach or disclose, in light of the specifications, “the partial reflector adjacent the electronically switchable liquid crystal layer, wherein the switching the one-way mirror device to the ON state switches the switchable liquid crystal layer to the opaque partially absorbing state”. While Yamada teaches the partial reflector incorporated 
Dependent claim 19 is allowed by virtue of their dependence on claim 18.
Regarding claim 20, Yamada discloses a method of making it easier for a viewer in a first space to see a second space (Figs. 1-5; see the space below 10 and the space above 11, respectively, in Fig. 4A), where the first space is lit by a first light (“First Space” is provided with 60), said method comprising: switching a one-way mirror device (1) separating the first and the second space (Fig. 4A) to an ON state (“LIGHT TRANSMISSION STATE” in Fig. 5), wherein, said one-way mirror device comprises: an electronically switchable liquid crystal layer (30; [0042]-[0043], [0146]-[0147]) facing the second space (Fig. 4A) configured to be switchable between a transmissive state and an opaque state (see “LIGHT TRANSMISSIVE STATE” and “LIGHT SCATTERING STATE” in Fig. 5); and a partial reflector (33 in 30 in Figs. 2A, 3A and 4A; [0079], [0095] and [0104]) incorporated within or adjacent the switchable liquid crystal layer (33 disposed in 30, or dissolved between the electrodes 20 and 21; [0079], [0104], [0106]) and facing the first space (Fig. 2A) and configured to partially reflect the first light ([0095]); wherein 
However, Yamada fails to teach or disclose, in light of the specifications, “the electronically switchable liquid crystal layer switchable between a transmissive state and a partially absorbing state; and the partial reflector adjacent the electronically switchable liquid crystal layer”. While Yamada teaches the partial reflector incorporated within the switchable liquid crystal layer, Yamada fails to disclose the electronically switchable liquid crystal layer switchable between a transmissive state and a partially absorbing state; and the partial reflector adjacent the electronically switchable liquid crystal layer. The examiner further 
Dependent claim 21 is allowed by virtue of their dependence on claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/EDMOND C LAU/Primary Examiner, Art Unit 2871